Fourth Court of Appeals
                                          San Antonio, Texas
                                               October 31, 2017

                                             No. 04-17-00232-CV

                                            Thomas Ritter HELM,
                                                 Appellant

                                                      v.

                                           Lisa Lorraine HAUSER,
                                                  Appellee

                         From the 57th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2015-CI-16709
                                Honorable Martha Tanner, Judge Presiding

                                                    ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to December 1, 2017.

                                                            PER CURIAM
      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court


cc:              Sarah Lishman                                Chad A. Olsen
                 Jamie Graham & Associates, PLLC              Bray, Chappell, Patterson & Olsen, Inc.
                 Tower Life Building                          1250 N.E. Loop 410, Suite 315
                 310 S. St. Mary's, Suite 845                 San Antonio, TX 78209
                 San Antonio, TX 78205

                 Kathleen Fox-Sanvictores
                 Jamie Graham & Associates, PLLC
                 310 S. St. Mary's St. suite 2500
                 San Antonio, TX 78205